Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 14-16, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poczo (U.S. Pub No. 2007/0072605 A1)


1. Poczo teaches a method comprising: receiving, by a first carrier, an inbound roaming request from a user equipment (UE); determining that a second carrier that is a home carrier of the UE is a trusted carrier associated with the first carrier [par 0071, 0072, The method continues with the HSS 756 of the second operator 718 authenticating and authorizing the service requested by the roaming subscriber 766 on its respective network 762 at the particular, acceptable QoS for the second operator's network 762. HSS 756 in the second operator's network now has access to the particular enablers that comprise the service, which was originally provisioned by the first operator.
Significantly, the S-CSCF 754 of the second operator 718 can and will communicate via SIP to the S-CSCF 746 of the first operator 712 to execute the service in the first operator's network 762 but deliver it over the second operator's network when a subscriber from the first carrier or operator 712 roams into the second carrier or operator's network 762. When the subscriber from the first operator or network gets authenticated and authorized via the usual HSS process, the HSS is aware of the services the subscriber can use on its own network (i.e., by combining subscriber identity with the unique services identity features of the invention) and communicates to the P-CSCF that the subscriber is trying to activate a particular requested service]; and in response to the determining the second carrier is the trusted carrier, performing an IP Multimedia Subsystem (IMS) procedure associated with the UE at least by: communicating, by a first call session control function (CSCF) node of the first carrier [par 0033, 0071, Significantly, the S-CSCF 754 of the second operator 718 can and will communicate via SIP to the S-CSCF 746 of the first operator 712 to execute the service in the first operator's network 762 but deliver it over the second operator's network when a subscriber from the first carrier or operator 712 roams into the second carrier or operator's network 762], with a first Home Subscriber Server (HSS) of the second carrier, using a same first protocol as used by the first CSCF node to communicate with a second HSS of the first carrier; and communicating [par 0066, 0071, The parameters in the SDR 714 are provisioned and/or propagated to the control and network layers 740, 760 by extending the SDR framework via the Diameter Base Protocol framework to the IMS components including the HSS 742, 756 and CSCF 746, 754.The method continues with the HSS 756 of the second operator 718 authenticating and authorizing the service requested by the roaming subscriber 766 on its respective network 762 at the particular, acceptable QoS for the second operator's network 762. HSS 756 in the second operator's network now has access to the particular enablers that comprise the service, which was originally provisioned by the first operator. Significantly, the S-CSCF 754 of the second operator 718 can and will communicate via SIP to the S-CSCF 746 of the first operator 712], by the first CSCF node, with a first Application Server (AS) of the second carrier, using a same second protocol as used by the first CSCF node to communicate with a second AS of the first carrier [par 0069, The SDR is then provisioned to the IMS application servers 722, 732 of the first and second operators such as via an XML framework. The SDR for the "push to conference" service is then also provisioned to the network components HSS and CSCF 742, 746, 754, 756 by the IMS AS 722, 732 (such as via Diameter servers 742, 756 or the Diameter Base Protocol Framework)].


2. Poczo illustrates the method of claim 1, wherein the communicating, by the first CSCF node, with the first HSS of the second carrier includes obtaining user authentication information associated with the UE [par 0072, When the subscriber from the first operator or network gets authenticated and authorized via the usual HSS process, the HSS is aware of the services the subscriber can use on its own network (i.e., by combining subscriber identity with the unique services identity features of the invention) and communicates to the P-CSCF that the subscriber is trying to activate a particular requested service].

3. Poczo describes the method of claim 2, wherein the communicating, by the first CSCF node, with the first HSS of the second carrier is performed over a Diameter (Cx)
interface between the first CSCF node, with the first HSS [par 0063, The control layer 740 further includes Diameter servers 742, 756 as the HSS component and communicate via Diameter protocols SDR or SDR data to the IMS AS 722, 732 and CSCF 746, 756 within the operator/service provider's portion of service mobility management system 700. In brief, SDRs get posted and processed by the Diameter client (CSCF) and the Diameter server (HSS) to deploy, authorize and provision, and authenticate the service as well as to provide activation parameters].

7. Poczo demonstrate the method of claim 1, wherein the first CSCF node includes an Interrogating-Call Session Control Function (I-CSCF) and a Serving-Call Session Control Function (S-CSCF) of the first carrier [par 0037, There are three types of CSCF that may be used to implement the CSCF 125 including a Proxy-CSCF (P-CSCF), an Interrogating-CSCF (I-CSCF), and a Serving-CSCF (S-CSCF), which all typically implement the Diameter protocol].

8. Poczo creates a system comprising: one or more computing devices of a first carrier configured to perform actions comprising: receiving, by the first carrier, an inbound roaming request from a user equipment (UE); determining that a second carrier that is a home carrier of the UE is a trusted carrier associated with the first carrier [par 0071, The method continues with the HSS 756 of the second operator 718 authenticating and authorizing the service requested by the roaming subscriber 766 on its respective network 762 at the particular, acceptable QoS for the second operator's network 762.
HSS 756 in the second operator's network now has access to the particular enablers that comprise the service, which was originally provisioned by the first operator. Significantly, the S-CSCF 754 of the second operator 718 can and will communicate via SIP to the S-CSCF 746 of the first operator 712 to execute the service in the first operator's network 762 but deliver it over the second operator's network when a subscriber from the first carrier or operator 712 roams into the second carrier or operator's network 762]; and in response to the determining the second carrier is the trusted carrier performing an IP Multimedia Subsystem (IMS) procedure associated with the UE at least by: communicating, by a first call session control function (CSCF) node of the first carrier[par 0033, 0071, Significantly, the S-CSCF 754 of the second operator 718 can and will communicate via SIP to the S-CSCF 746 of the first operator 712 to execute the service in the first operator's network 762 but deliver it over the second operator's network when a subscriber from the first carrier or operator 712 roams into the second carrier or operator's network 762], with a first Home Subscriber Server (HSS) of the second carrier, using a same first protocol as used by the first CSCF node to communicate with a second HSS of the first carrier [par 0069, The SDR is then provisioned to the IMS application servers 722, 732 of the first and second operators such as via an XML framework. The SDR for the "push to conference" service is then also provisioned to the network components HSS and CSCF 742, 746, 754, 756 by
the IMS AS 722, 732 (such as via Diameter servers 742, 756 or the Diameter Base Protocol Framework)].


9, Poczo disclose the system of claim 8, wherein the communicating, by the first CSCF node, with the HSS of the second carrier includes obtaining user authentication information associated with the UE[par 0072, When the subscriber from the first operator or network gets authenticated and authorized via the usual HSS process, the HSS is aware of the services the subscriber can use on its own network (i.e., by combining subscriber identity with the unique services identity features of the invention) and communicates to the P-CSCF that the subscriber is trying to activate a particular requested service].

10. Poczo defines the system of claim 9, wherein the communicating, by the first CSCF node, with the first HSS of the second carrier is performed over a Diameter (Cx) interface between the first CSCF node, with the first HSS[par 0063, The control! layer 740 further includes Diameter servers 742, 756 as the HSS component and communicate via Diameter protocols SDR or SDR data to the IMS AS 722, 732 and CSCF 746, 756 within the operator/service provider's portion of service mobility management system 700. In brief, SDRs get posted and processed by the Diameter client (CSCF) and the Diameter server (HSS) to deploy, authorize and provision, and authenticate the service as well as to provide activation parameters].

14. Poczo conveys the system of claim 8, wherein the first CSCF node includes an Interrogating-Call Session Control Function (I-CSCF) and a Serving-Call Session
Control Function (S-CSCF) of the first carrier[par 0037, There are three types of CSCF that may be used to implement the CSCF 125 including a Proxy-CSCF (P-CSCF), an Interrogating-CSCF (I-CSCF), and a Serving-CSCF (S-CSCF), which all typically implement the Diameter protocol].

15. Poczo defines a non-transitory computer-readable media storing computer- executable instructions, which when executed by one or more processors [par 0076, standard data processing where one service executes in a different computing center or system or on another processor. In this scenario, the SDR interacts in subsystems that give the similar HSS and CSCF-type functionality in the utility computing domain], cause the one or more processors to perform actions comprising: receiving, by a first carrier network, an inbound roaming request associated with a user equipment (UE); determining that a second carrier network that is a home carrier network of the UE is a trusted carrier network associated with the first carrier network[par 0071, The method continues with the HSS 756 of the second operator 718 authenticating and authorizing the service requested by the roaming subscriber 766 on its respective network 762 at the particular, acceptable QoS for the second operator's network 762. HSS 756 in the second operator's network now has access to the particular enablers that comprise the service, which was originally provisioned by the first operator. Significantly, the S-CSCF 754 of the second operator 718 can and will communicate via SIP to the S-CSCF 746 of the first operator 712 to execute the service in the first operator's network 762 but deliver it over the second operator's network when a subscriber from the first carrier or operator 712 roams into the second carrier or operator's network 762]; and in response to the determining the second carrier network is the trusted carrier network, performing a procedure associated with the UE at least by: communicating, by a first call session control function (CSCF) node of the first carrier network[par 0033, 0071, Significantly, the S-CSCF 754 of the second operator 718 can and will communicate via SIP to the S- CSCF 746 of the first operator 712 to execute the service in the first operator's network 762 but deliver it over the second operator's network when a subscriber from
the first carrier or operator 712 roams into the second carrier or operator's network 762, with a first Application Server (AS) of the second carrier network, using an interface with a same first protocol as used by the first CSCF node to communicate with a second AS of the first carrier network [par 0069, The SDR is then provisioned to
the IMS application servers 722, 732 of the first and second operators such as via an XML framework. The SDR for the "push to conference" service is then also provisioned to the network components HSS and CSCF 742, 746, 754, 756 by the IMS AS 722, 732 (such as via Diameter servers 742, 756 or the Diameter Base Protocol Framework)].

16. Poczo describes The non-transitory computer-readable media of claim 15, the performing the procedure associated with the UE further performed by: communicating, by the first CSCF, with a first Home Subscriber Server (HSS) of the second carrier network, using a same second protocol as used by the first CSCF node to communicate with a second HSS of the first carrier network, wherein the communicating, by the first CSCF node[par 0071, 0072, Significantly, the S-CSCF 754 of the second operator 718 can and will communicate via SIP to the S-CSCF 746 of the first operator 712 to execute the service in the first operator's network 762. The HSS of the second network knows that this particular requested service is really available from the first network but can execute successfully on the second network (within the already defined QoS parameters because the service was already authenticated and authorized on its own network, 1.e., the first network). When the subscriber from the first operator or network gets authenticated and authorized via the usual HSS process, the HSS is aware of the services the subscriber can use on its own network (i.e., by combining subscriber identity with the unique services identity features of the invention) and communicates to the P-CSCF that the subscriber is trying to activate a particular requested service], with the first HSS of the second carrier network includes obtaining user authentication of the UE over a Diameter (Cx) interface between the first CSCF node, with the first HSS [par 0063, The control layer 740 further includes Diameter servers 742, 756 as the HSS component and communicate via Diameter protocols SDR or SDR data to the IMS AS 722, 732 and CSCF 746, 756 within the operator/service provider's portion of service mobility management system 700. In brief, SDRs get posted and processed by the Diameter client (CSCF) and the Diameter server (HSS) to deploy, authorize and provision, and authenticate the service as well as to provide activation parameters].

20. Poczo creates the non-transitory computer-readable media of claim 15, wherein the first CSCF node includes an Interrogating-Call Session Control Function (I-CSCF) and a Serving-Call Session Control Function (S-CSCF) of the first carrier network[par 0037,There are three types of CSCF that may be used to implement the CSCF 125 including a Proxy-CSCF (P-CSCF), an Interrogating-CSCF (I-CSCF), and a Serving-CSCF (S- CSCF), which all typically implement the Diameter protocol].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  	Claims 4, 5, 11, 12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poczo (U.S. Pub No. 2007/0072605 A1) in view of Merino et al. (U.S. Pub No. 2018/0324224 A1).

4. Poczo displays the method of claim 1, Poczo fail to show wherein the communicating, by the first CSCF node, with the first HSS of the second carrier includes obtaining an Initial Filter Criteria (iFC).
 	In an analogous art Merino show wherein the communicating, by the first CSCF node, with the first HSS of the second carrier includes obtaining an Initial Filter Criteria (IFC) [par 0022, The rules governing the conditions for controlling a service in a S- CSCF that makes it to process a service so as to send a received message towards an
AS—e.g. a SIP message via the “ISC” interface—are dictated by the so called “IFC” (‘initial Filter Criteria’, FIG. 1: 9210), commonly referred along the 3GPP Specifications also as “IFC” or “iFC”].
 	Before the effective filing date it would have been obvious to one ordinary skill in the art to combine the teachings of Poczo and Merino because this provides systems for the controlling of services in a IMS depends to a high extent on the data configured in respect to SP's, both, in a HSS and in a S-CSCF

5. Poczo and Merino reveal the method of claim 4, Poczo fail to show wherein the communicating, by the first CSCF node, with the first AS of the second carrier is performed over a IMS Service Control (ISC) interface between the first CSCF node, with the first AS using the 1FC.
 	In an analogous art Merino shows wherein the communicating, by the first CSCF node, with the first AS of the second carrier is performed over a IMS Service Control (ISC) interface between the first CSCF node, with the first AS using the 1FC [par 0022, In short, the SP data that is downloaded to a S-CSCF from a HSS in respect to the SP of a user can comprise instances of IFCs, which content/s are going to determine in the S-CSCF how the signaling due to a service involving the concerned user is to be processed, and when a given AS is to be contacted from the S-CSCF via the ISC interface (e.g. as determined by the AS identified by the corresponding IFC's content) and, in sum, determining by the S-CSCF the control of a service in the IMS relating to said user based on the SP data received from the HSS].
 	Before the effective filing date it would have been obvious to one ordinary skill in the art to combine the teachings of Poczo and Merino because this provides systems for the controlling of services in a IMS depends to a high extent on the data configured in respect to SP's, both, in a HSS and in a S-CSCF

11. Poczo describes the system of claim 8, Poczo fail to show wherein the communicating, by the first CSCF node, with the first HSS of the second carrier includes obtaining an Initial Filter Criteria (iFC).
 	In an analogous art Merino show wherein the communicating, by the first CSCF node, with the first HSS of the second carrier includes obtaining an Initial Filter Criteria (IFC) [par 0022, The rules governing the conditions for controlling a service in a S- CSCF that makes it to process a service so as to send a received message towards an AS—e.g. a SIP message via the “ISC” interface—are dictated by the so called “IFC” (‘initial Filter Criteria’, FIG. 1: 9210), commonly referred along the 3GPP Specifications also as “IFC” or “iFC”].
 	Before the effective filing date it would have been obvious to one ordinary skill in the art to combine the teachings of Poczo and Merino because this provides systems for the controlling of services in a IMS depends to a high extent on the data configured in respect to SP's, both, in a HSS and in a S-CSCF


12. Poczo and Merino disclose the system of claim 11, Poczo fail to show the actions further comprising: communicating, by the first CSCF node, with a first Application Server (AS) of the second carrier, using a same second protocol as used by the first CSCF node to communicate with a second AS of the first carrier, wherein the communicating, by the first CSCF node, with the first AS of the second carrier is performed over a IMS Service Control (ISC) interface between the first CSCF node, with the first AS using the iFC.
 	In an analogous art Merino show the actions further comprising: communicating, by the first CSCF node, with a first Application Server (AS) of the second carrier, using a same second protocol as used by the first CSCF node to communicate with a second AS of the first carrier, wherein the communicating, by the first CSCF node, with the first AS of the second carrier is performed over a IMS Service Control (ISC) interface between the first CSCF node, with the first AS using the iFC [par 0022, In short, the SP data that is downloaded to a S-CSCF from a HSS in respect to the SP of a user can comprise instances of IFCs, which content/s are going to determine in the S-CSCF how the signaling due to a service involving the concerned user is to be processed, and when a given AS is to be contacted from the S-CSCF via the ISC interface (e.g. as determined by the AS identified by the corresponding IFC's content) and, in sum, determining by the S-CSCF the control of a service in the IMS relating to said user based on the SP data received from the HSS].
 	Before the effective filing date it would have been obvious to one ordinary skill in the art to combine the teachings of Poczo and Merino because this provides systems for the controlling of services in a IMS depends to a high extent on the data configured in respect to SP's, both, in a HSS and in a S-CSCF

17. Poczo describes the non-transitory computer-readable media of claim 15, Poczo fail to show the performing the procedure associated with the UE further performed by: communicating, by the first CSCF, with a first HSS of the second carrier network, using a same second protocol as used by the first CSCF node to communicate with a second HSS of the first carrier network, wherein the communicating, by the first CSCF node, with the first HSS of the second carrier network includes obtaining an Initial Filter Criteria (iFC).
 	In an analogous art Merino show the performing the procedure associated with the UE further performed by: communicating, by the first CSCF, with a first HSS of the second carrier network, using a same second protocol as used by the first CSCF node to communicate with a second HSS of the first carrier network, wherein the communicating, by the first CSCF node, with the first HS[par 0022, The rules governing the conditions for controlling a service in a S-CSCF that makes it to process a service so as to send a received message towards an AS—e.g. a SIP message via the “ISC” interface—are dictated by the so called “IFC” (“initial Filter Criteria”, FIG. 1: 9210), commonly referred along the 3GPP Specifications also as “IFC” or “iFC’].
 	Before the effective filing date it would have been obvious to one ordinary skill in the art to combine the teachings of Poczo and Merino because this provides systems for the controlling of services in a IMS depends to a high extent on the data configured
in respect to SP's, both, in a HSS and in a S-CSCF of the second carrier network includes obtaining an Initial Filter Criteria (iFC)

18. Poczo and Merino defines the non-transitory computer-readable media of claim 17, Poczo fail to show wherein the communicating, by the first CSCF node, with the first AS of the second carrier network is performed over a IMS Service Control (ISC) interface between the first CSCF node, with the first AS using the 1FC.
 	In an analogous art Merino show wherein the communicating, by the first CSCF node, with the first AS of the second carrier network is performed over a IMS Service Control (ISC) interface between the first CSCF node, with the first AS using the 1FC[par 0022, In short, the SP data that is downloaded to a S-CSCF from a HSS in respect to the SP of a user can comprise instances of IFCs, which content/s are going to determine in the S-CSCF how the signaling due to a service involving the concerned user is to be processed, and when a given AS is to be contacted from the S-CSCF via the ISC interface (e.g. as determined by the AS identified by the corresponding IFC's content) and, in sum, determining by the S-CSCF the control of a service in the IMS relating to said user based on the SP data received from the HSS].
 	Before the effective filing date it would have been obvious to one ordinary skill in the art to combine the teachings of Poczo and Merino because this provides systems for the controlling of services in a IMS depends to a high extent on the data configured in respect to SP's, both, in a HSS and in a S-CSCF


6.  	Claims 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poczo (U.S. Pub No. 2007/0072605 A1) in view of Tai et al. (U.S. Pub No. 2007/0086582 A1).

6. Poczo illustrate the method of claim 1, Poczo fail to show wherein the communicating, by the first CSCF node, with the first HSS of the second carrier and the first AS of the second carrier bypasses one or more CSCF nodes of the second carrier.
 	In an analogous art Tai show wherein the communicating, by the first CSCF node, with the first HSS of the second carrier and the first AS of the second carrier bypasses one or more CSCF nodes of the second carrier [par 0014, 0027, BIGCF 122 may route calls to the IMS core, when the calls are destined for IMS subscribers or when IMS applications are invoked, or may bypass the IMS core elements (P-CSCF 106, I-CSCF 104, S-CSCF 102, HSS 108, etc.) when calls are destined for non- IMS subscribers and no IMS applications are invoked by the calling party or called party].
 	Before the effective filing date it would have been obvious to one ordinary skill in the art to combine the teachings of Poczo and Tai because the session control may be to route an event to the appropriate components and/or append SIP headers and values.

13. Poczo disclose the system of claim 8, Poczo fail to show the actions further comprising: communicating, by the first CSCF node, with a first AS of the second carrier, using a same second protocol as used by the first CSCF node to communicate with a second AS of the first carrier, wherein the communicating, by the first CSCF node, with the first HSS of the second carrier and the first AS of the second carrier bypasses one or more CSCF nodes of the second carrier.
 	In an analogous art Tai show the actions further comprising: communicating, by the first CSCF node, with a first AS of the second carrier, using a same second protocol as used by the first CSCF node to communicate with a second AS of the first carrier, wherein the communicating, by the first CSCF node, with the first HSS of the second carrier and the first AS of the second carrier bypasses one or more CSCF nodes of the second carrier[par 0014, 0027, BIGCF 122 may route calls to the IMS core, when the calls are destined for IMS subscribers or when IMS applications are invoked, or may bypass the IMS core elements (P-CSCF 106, I-CSCF 104, S-CSCF 102, HSS 108, etc.) when calls are destined for non-IMS subscribers and no IMS applications are invoked by the calling party or called party].
 	Before the effective filing date it would have been obvious to one ordinary skill in the art to combine the teachings of Poczo and Tai because the session control may be to route an event to the appropriate components and/or append SIP headers and values.


19. Poczo teaches the non-transitory computer-readable media of claim 15, Poczo fail to show the performing the procedure associated with the UE further performed by: communicating, by the first CSCF, with a first HSS of the second carrier network, using a same second protocol as used by the first CSCF node to communicate with a second HSS of the first carrier network, wherein the communicating, by the first CSCF node, with the first HSS of the second carrier network and the first AS of the second carrier network bypasses one or more CSCF nodes of the second carrier network.
 	In an analogous art Tai show the performing the procedure associated with the UE further performed by: communicating, by the first CSCF, with a first HSS of the second carrier network, using a same second protocol as used by the first CSCF node to communicate with a second HSS of the first carrier network, wherein the communicating, by the first CSCF node, with the first HSS of the second carrier network and the first AS of the second carrier network bypasses one or more CSCF nodes of the second carrier network[par 0014, 0027, BIGCF 122 may route calls to the IMS core, when the calls are destined for IMS subscribers or when IMS applications are invoked, or may bypass the IMS core elements (P-CSCF 106, I-CSCF 104, S-CSCF 102, HSS 108, etc.) when calls are destined for non-IMS subscribers and no IMS applications are invoked by the calling party or called party].
 	Before the effective filing date it would have been obvious to one ordinary skill in the art to combine the teachings of Poczo and Tai because the session control may be to route an event to the appropriate components and/or append SIP headers and values.




Response to Arguments

In other words, Poczo describes authenticating and authorizing, by the HSS 756 of the second operator 718, only the service requested in the first operator 712 by the roaming subscriber 766, which has roamed from the first operator 712 to the second operator 718. Poczo does not describe the HSS 756 of the second operator 718 determining the first operator 712 as a trusted network. Consequently, Poczo does not disclose at least “determining that a second carrier that is a home carrier of the UE is a trusted carrier associated with the first carrier’ as claim 1 recites.
Therefore, for at least the reasons presented herein, Poczo does not disclose all of the features of claim 1. Accordingly, Applicant submits that Poczo does not anticipate claim 1,

The examiner respectfully disagrees figure 7 shows the operator 2 and service provider 2 represents carrier 2 as shown in paragraphs 0067, 0071. Paragraph 0068, shows there is a association with the first and second carrier, by showing, There is typically a contractual relationship to share services established at this time or previously between the first and second service providers 712, 718.
 	It is also shown wherein in paragraph 0071, The method continues with the HSS 756 of the second operator 718 authenticating and authorizing the service requested by the roaming subscriber 766 on its respective network 762 at the particular, acceptable QoS for the second operator's network. The authentication and authorizing of services of operator 2/carrier 2 is defined as determining the second carrier is trusted.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468